Electronically Filed
                                                           Supreme Court
                                                           SCPR-17-0000607
                                                           07-SEP-2017
                              SCPR-17-0000607              08:04 AM

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN RE LAURIE K. BEALE, Petitioner.


                            ORIGINAL PROCEEDING

        ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
 (By:    Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

             Upon consideration of Petitioner Laurie K. Beale’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner Beale has fully complied with the requirements of RSCH
Rule 1.10.     Therefore,
             IT IS HEREBY ORDERED that the petition is granted.
             IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
             IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Laurie K. Beale, attorney number 8454, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
             DATED:   Honolulu, Hawai#i, September 7, 2017.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Richard W. Pollack
                                        /s/ Michael D. Wilson